DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 4/2/2020.
Claims 1-20 are pending.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) of record.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) of record, further in view of Kottomtharayil et al. (US Patent Pub 2014/0196038) of record.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) of record, further in view of Bhargava et al. (US Patent Pub 2015/0143064)  of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) (Li) of record.
In regards to claim 1, IBM discloses a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor (IBM at pg. 5)1 to perform:
a.	receiving selection of tags from a plurality of tags for an object stored in a virtual machine wherein the selected tags identify a plurality of data movers to perform backups of the object, a schedule to use for the backups, an indication of which virtual disks are to be backed up for the object, and a policy for retention of the object (IBM at pgs. 752-762)2,
b.	determining inheritance for the object using a table that provides rules for the inheritance (IBM at pgs. 762-763);
c.	creating a work order for the object using the selected tags, wherein the work order identifies the plurality of data movers to perform the backups of the object, the schedule to use for the backups, the indication of which virtual disks are to be backed up for the object, the policy for retention of the object, and an indication of whether each of the selected tags is inherited from a container object (IBM at pgs. 752-762)3; and
IBM does not expressly disclose storing the work order with the virtual machine that stores the object, wherein each data mover retrieves the work order from the virtual machine to back up the object.
Li discloses a backup metadata is stored at the shared storage medium, which is located in the virtual environment used by the virtual machine (i.e., storing the work order with the virtual machine that stores the object).  It can also be stored where-ever it may be accessed, which includes the virtual machine itself.  Li at para. 0080.  Li further discloses a backup agent (i.e., data mover) reads the backup metadata and performs the configured backup job (i.e., data mover retrieves the work order from the virtual machine to backup the object).  Li at paras. 0081-84.
IBM and Li are analogous art because they are both directed toward the same field of endeavor of backing up virtual machine data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify IBM by adding the features of storing the work order with the virtual machine that stores the object, wherein each data mover retrieves the work order from the virtual machine to back up the object, as disclosed by Li.
The motivation for doing so would have been to easily access backup job metadata (i.e., work order) at the virtual machine that is effected instead of having to query another component to retrieve it.  Li discloses that the metadata can be stored anywhere so long as it the backup client can access it upon performance of the backup operation.  Li at para. 0080.

In regards to claim 2, IBM in view of Li discloses the computer program product of claim 1, wherein the object is one of a virtual machine folder, a host folder, a resource pool, a host, a cluster, and a datacenter.  IBM at pg. 753.
In regards to claim 3, IBM in view of Li discloses the computer program product of claim 1, wherein the selected tags are associated with categories including backup management, data mover, disk backup list, management class, scheduling, snapshot attempts, and application protection.  IBM at pg. 755-756.
In regards to claim 4, IBM in view of Li discloses the computer program product of claim 1, wherein the program code is executable by the at least processor to perform:
a.	in response to receiving an indication that a tag of the selected tags is being set or changed for any container object, triggering determination of inheritance of the selected tags.  IBM at pgs. 762-763.
In regards to claim 7, IBM in view of Li discloses the computer program product of claim 1, wherein a Software as a Service (SaaS) is configured to perform computer program product operations.  Li at para. 0045.4

In regards to claim 8, IBM discloses a computer system, comprising:
a.	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (IBM at pg. 5); and
b.	program instructions, stored on at least one of the one or more computer readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (IBM at pg. 5)5, to perform operations comprising:
i.	receiving selection of tags from a plurality of tags for an object stored in a virtual machine wherein the selected tags identify a plurality of data movers to perform backups of the object, a schedule to use for the backups, an indication of which virtual disks are to be backed up for the object, and a policy for retention of the object (IBM at pgs. 752-762)6,
ii.	determining inheritance for the object using a table that provides rules for the inheritance (IBM at pgs. 762-763);
iii.	creating a work order for the object using the selected tags, wherein the work order identifies the plurality of data movers to perform the backups of the object, the schedule to use for the backups, the indication of which virtual disks are to be backed up for the object, the policy for retention of the object, and an indication of whether each of the selected tags is inherited from a container object (IBM at pgs. 752-762)7; and
IBM does not expressly disclose storing the work order with the virtual machine that stores the object, wherein each data mover retrieves the work order from the virtual machine to back up the object.
Li discloses a backup metadata is stored at the shared storage medium, which is located in the virtual environment used by the virtual machine (i.e., storing the work order with the virtual machine that stores the object).  It can also be stored where-ever it may be accessed, which includes the virtual machine itself.  Li at para. 0080.  Li further discloses a backup agent (i.e., data mover) reads the backup metadata and performs the configured backup job (i.e., data mover retrieves the work order from the virtual machine to backup the object).  Li at paras. 0081-84.
IBM and Li are analogous art because they are both directed toward the same field of endeavor of backing up virtual machine data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify IBM by adding the features of storing the work order with the virtual machine that stores the object, wherein each data mover retrieves the work order from the virtual machine to back up the object, as disclosed by Li.
The motivation for doing so would have been to easily access backup job metadata (i.e., work order) at the virtual machine that is effected instead of having to query another component to retrieve it.  Li discloses that the metadata can be stored anywhere so long as it the backup client can access it upon performance of the backup operation.  Li at para. 0080.

Claims 9-11 and 14 are essentially the same as claims 2-4, and 7, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 15-18 are essentially the same as claims 1-4, respectively, in the form of a method.  Therefore, they are rejected for the same respective reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) (Li) of record, further in view of Kottomtharayil et al. (US Patent Pub 2014/0196038) (Kotto) of record.
In regards to claim 5¸IBM in view of Li discloses the computer program product of claim 1, but does not expressly disclose wherein the program code is executable by the at least one processor to perform:
a.	using the selected tags for load balancing by:
	i.	assigning each backup engine of a plurality of backup engines to back up virtual machines that are tagged with that backup engine name.  
Kotto discloses a virtual machine management system and method.  The system allows for managing the backup of virtual machine data through the use of virtual server agents (i.e., a plurality of data movers corresponding to a backup engine of a plurality of backup engines)8.  Kotto at paras. 0302, 0306.  A coordinator assigns a job request (i.e., work order) a plurality of virtual server agents.  Kotto at para. 0309.9  Virtual server agents (i.e., backup engines) are assigned to virtual machines by the coordinator for load balancing purposes.  A tag/metadata that identifies a data mover also identifies a backup engine.  Therefore, since Kotto discloses identifying agents for backing up the VM data, it also identifies backup engine.  Here, “name” is given the broadest reasonable interpretation of any type of identifier that distinguishes it from another.  Kotto at Fig. 5; para. 0309, 0337, 0339.
IBM, Li, and Kotto are analogous art because they are all directed toward the same field of endeavor of backing up virtual machine data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify IBM in view of Li by adding the features of using the selected tags for load balancing by assigning each backup engine of a plurality of backup engines to back up virtual machines that are tagged with that backup engine name, as disclosed by Kotto.
The motivation for doing so would have been to ensure backups are performed efficiently.  Kotto at para. 0325.

Claims 12 and 19 are essentially the same as claim 5, in the form of a system and a method, respectively.  Therefore, they are rejected for the same reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM (“IBM Spectrum Protect for Windows Backup-Archive Clients Version 8.1.0”, 12/2016) in view of Li et al. (US Patent Pub 2011/0191559) (Li) of record, further in view of Bhargava et al. (US Patent Pub 2015/0143064) (Bhargava) of record.
In regards to claim 6, IBM in view of Li discloses the computer program product of claim 1, wherein a virtual management system, virtual machines, clients, and a plurality of backup engines are nodes in a cloud infrastructure (Li at Fig. 10; paras. 0045, 0080) but does not expressly disclose web servers and a data protection management server, are also nodes in the cloud infrastructure.  
Bhargava discloses web services servers and data protection management servers within a cloud infrastructure.  Bhargava at Fig. 2; paras. 0101, 0276, 0430.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify IBM in view of Li by adding the features of web servers and a data protection management server, are also nodes in the cloud infrastructure, as disclosed by Bhargava.
The motivation for doing so would have been to provide managing of data in accordance with business requirements within one infrastructure at low cost due to virtualization.  Bhargava at para. 0013.

Claims 13 and 20 are essentially the same as claim 6, in the form of a system and a method, respectively.  Therefore, they are rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-20 is acknowledged.  The rejection to claims 1-20 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 19 under 35 U.S.C. 103, have been fully considered and they are persuasive.  However, upon further search and consideration, new grounds of rejection are set forth above.  
The new grounds of rejection rely on a publicly available user guide from International Business Machines for a product released on 12/6/201610.  As such, this user guide qualifies as prior art under 35 U.S.C. 102(a)(1).  Applicant may disqualify this user guide as prior art by showing under 37 CFR 1.130(a) in accordance with either 35 U.S.C. 102(b)(1) or (b)(2).
Consequently, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.

Rejection of claims 3, 6, 10, 13, 17, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 3, 6, 10, 13, 17, and 20 under 35 U.S.C. 103 rely on the arguments presented in regards to their respective base claims, which are addressed above.  Consequently, the rejection to claims 3, 6, 10, 13, 17, and 20 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above.

Additional Prior Art
Additional prior art deemed relevant, but not specifically relied upon, are listed on the attached PTO-892.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Hardware requirements is interpreted as disclosure of required computer components, such as a memory, storage (i.e., storage medium) and a processor.
        2 A user can set VMTags (i.e., select tags from a plurality of tags), which are assigned to objects of a virtual machine.  The tags identify a variety of things, such as the data movers to perform the backup, scheduling, the disks to be backed up, and retention policy.  Setting the tags creates a backup policy (i.e., work order). 
        3 The backup policy is configured using the selected tags.  As such, the work order contains all the associated tags, which indicate and/or identify the recited information.
        4 The system is implemented in a cloud computing infrastructure where services are provided in the cloud on demand.
        5 Hardware requirements is interpreted as disclosure of required computer components, such as a memory, storage (i.e., storage medium) and a processor.
        6 A user can set VMTags (i.e., select tags from a plurality of tags), which are assigned to objects of a virtual machine.  The tags identify a variety of things, such as the data movers to perform the backup, scheduling, the disks to be backed up, and retention policy.  Setting the tags creates a backup policy (i.e., work order). 
        7 The backup policy is configured using the selected tags.  As such, the work order contains all the associated tags, which indicate and/or identify the recited information.
        8 Here, the virtual server agents are interpreted as the backup engines having data mover modules executing thereon to allow for backup to occur.  Therefore, the plurality of virtual server agents maps to a plurality of data movers corresponding to a plurality of backup engines.
        9 The work order specifies a plurality of data movers.
        10 https://www.ibm.com/support/pages/ibm-spectrum-protect-fix-pack-schedules